Citation Nr: 0718839	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-07 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.	Entitlement to an increased evaluation for service-
connected hepatitis C, currently 40 percent disabling.

2.	Entitlement to an increased evaluation for service-
connected tender scars, residual, rib biopsy, currently 10 
percent disabling. 

3.	Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from February 1980 to 
August 1982.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2004 RO decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota

In June 2005, the veteran testified in a hearing at the RO.  
The transcript of the hearing is associated with the claims 
file and has been reviewed.

The Board received additional medical evidence from the 
veteran after the appeal was certified, consisting of VA 
progress notes and a VA Compensation and Pension Examination.  
The evidence was accompanied by a waiver of the veteran's 
right to initial consideration of the new evidence by the RO 
in the Appellant's Brief filed in April 2007.  38 C.F.R. §§ 
19.9, 20.1304(c) (2006).  Accordingly, the Board will 
consider the new evidence in the first instance on appeal.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claims, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The veteran's service-connected hepatitis C is manifested 
by daily fatigue, right upper quadrant abdominal pain, minor 
weight loss and normal liver function tests.  


3.	The veteran's scars are superficial and not associated 
with underlying soft tissue damage.  

4.	The veteran currently does not meet the percentage 
criteria for a total disability rating based on individual 
unemployability due to service-connected disabilities, and 
the veteran is able to secure or follow a substantially 
gainful occupation.  


CONCLUSIONS OF LAW

The criteria for entitlement to an evaluation in excess of 40 
percent for the veteran's service-connected hepatitis C have 
not been met.  38 U.S.C.A. § 1155 (West. 2002); 38 C.F.R. 
§§ 4.112, 4.114, Diagnostic Code 7345 (2006).

The criteria for entitlement to an evaluation in excess of 10 
percent for the veteran's service-connected scars have not 
been met.  38 U.S.C.A. § 1155 (West. 2002); 38 C.F.R. § 
4.118, Diagnostic Codes 7801-7805 (2006).  

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been approximated.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341(a), 4.1, 4.15, 4.16 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  

A VCAA notice must be provided to a claimant before the 
agency of original jurisdiction issues the initial 
unfavorable decision on a claim for VA benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In the present 
case, the RO provided the veteran with notice of the VCAA in 
September 2004, prior to the initial decision on the claim in 
November 2004.  Therefore, the timing requirement for a VCAA 
notice has been met and to decide the appeal would not be 
prejudicial to the claimant.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini, 18 Vet. App. at 
120-21.  

The Board finds that VA has fulfilled its duty to notify the 
claimant.  In the VCAA correspondence, the RO apprised the 
claimant of the information and evidence necessary to 
substantiate the claim.  The correspondence also advised the 
claimant of what the evidence must show to establish the 
claim.  Additionally, the RO described which information and 
evidence that the claimant was to provide, and which 
information and evidence that VA will attempt to obtain on 
the claimant's behalf.  See Quartuccio, 16 Vet. App. at 187.  

The Board also observes that the VCAA notice advised the 
claimant to inform VA about any additional information or 
evidence that VA should try to obtain on the claimant's 
behalf.  The notice requested that the claimant send the 
evidence in his possession to VA.  Furthermore, the notice 
requested that the claimant provide additional information or 
evidence regarding the records of treatment for the claimed 
disability.  The VA essentially requested any and all 
evidence in the claimant's possession in support of the 
claim.  38 C.F.R. § 3.159 (b)(4) (2006). 

Once the duty to notify is satisfied and claimant is given 
the opportunity to submit information and evidence in support 
of the claim, all due process concerns with regard to this 
matter have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).  

To fulfill its duty to assist, the RO obtained the veteran's 
service medical records and the VA medical records.  In 
addition, the RO scheduled a hearing at the RO in June 2005 
and scheduled VA examinations in May 2005 and February 2006.  
The claimant has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to this claim.  Accordingly, the Board will 
proceed with appellate review.

The veteran contends that he is entitled to an increased 
evaluation for service-connected hepatitis C and for service-
connected residual scars from a rib biopsy.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).  Also, when making determinations as to 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Hepatitis C

Hepatitis C is rated under 38 C.F.R. § 4.114, Diagnostic Code 
7354.  There must be serologic evidence of a hepatitis C 
infection and signs and symptoms due to the hepatitis C 
infection.  A 40 percent rating is assigned for daily 
fatigue, malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period.  A 60 percent rating is assigned for daily 
fatigue, malaise, and anorexia, with substantial weight loss 
(or other indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.  A 100 percent rating is assigned for near- 
constant debilitating symptoms (such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain).  38 C.F.R. § 4.114, Diagnostic Code 7354.

"Incapacitating episode" means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician.  38 C.F.R. § 4.114, Diagnostic Code 7354 (Note 
(2)).  The term "substantial weight loss" means a loss of 
greater than 20 percent of the individual's baseline weight, 
sustained for three months or longer; and the term "minor 
weight loss" means a weight loss of 10 to 20 percent of the 
individual's baseline weight, sustained for three months or 
longer.  "Baseline weight" means the average weight for the 
two-year-period preceding onset of the disease.  See 38 
C.F.R. § 4.112 (2006).

In September 2004, the veteran had undergone six months of 
interferon treatments for hepatitis C and reported fatigue.  
He did not experience abdominal pain, distention, nausea or 
vomiting.  The veteran's current weight was 164 pounds and 
ranged between 153 pounds and 173 pounds in the previous two 
years.  The examiner concluded that the veteran's hepatitis C 
was currently in remission.  

In VA treatment records dated in April 2005, the veteran 
reported chronic abdominal pain and a seven pound 
unintentional weight loss.  

In VA treatment records dated in May 2005, the veteran 
reported no recent weight change.  The veteran reported 
abdominal pain, but denied any history of nausea, vomiting, 
diarrhea, constipation or jaundice.  

In the June 2005 hearing, the veteran explained the 
interferon treatment he received for hepatitis C.  The 
veteran indicated that he experienced abdominal pain, 
fatigue, nausea and diarrhea on a daily basis.  He stated 
that his weight remained relatively constant, ranging between 
155 pounds and 165 pounds.

In a progress note dated in October 2005 a VA physician 
indicated that the veteran had chronic hepatitis C, genotype 
1, grade 1, state 1 and received interferon treatment.  The 
veteran had chronic right abdominal pain.  A liver biopsy 
showed stable changes: grade 1, stage 1.  It was not 
recommended that the veteran undergo additional treatment.  

A February 2006 VA Compensation and Pension Examination 
indicated that the veteran had not received treatment for 
hepatitis C since September 2004.  A biopsy of the liver 
revealed no change.  The veteran complained of pain in the 
right upper abdomen and that he tired easily.  A CT scan and 
an ultrasound of the abdomen revealed a normal sized liver 
and no hepatis or gallbladder abnormalities.  The veteran 
felt that he had lost weight in the past several years.  The 
examiner noted that the veteran had not been prescribed 
bedrest or required treatment for incapacitating episodes of 
symptoms of fatigue, malaise, nausea, or vomiting.  

During the examination the veteran was alert, oriented and 
cooperative.  The veteran walked and moved without difficulty 
and had no jaundice or muscle wasting.  A physical 
examination of the veteran revealed that his skin showed no 
palmar erythema or jaundice.  There was no scleral icterus.  
His lungs were clear to auscultation, his heart was regular 
in rhythm and rate and without murmur, gallops or rubs.  His 
abdomen was soft, minimally tender to palpation in the right 
upper quadrant.  There was no hepatosplenomegaly or 
distention of the abdomen.  There were no stigmata of chronic 
liver disease and no pedal edema.  The veteran was diagnosed 
with hepatitis C, stable.  The examiner indicated that the 
veteran's hepatitis C was in remission as evidenced by normal 
liver function testing.  

In a VA progress note in October 2006, the veteran reported 
abdominal pain in the right upper quadrant.  He reported a 
10-12 pound weight loss since 2003.  

In an April 2006 VA Compensation and Pension Examination, the 
veteran reported constant pain in his right upper quadrant.  
A CT scan and ultrasound of the abdomen revealed a normal 
sized liver and no hepatic gallbladder abnormalities.  The 
veteran was nauseated but only vomited a couple of times.  
The veteran first indicated that his appetite was normal, and 
then said his appetite was not good.  The veteran also stated 
that he had lost weight, but the medical records indicated 
that his weight had remained stable.  The veteran stated he 
felt tired most of the time.  There was no history of bed 
rest or required treatment for incapacitating episodes of 
symptoms of fatigue, malaise, nausea, vomiting, and the 
veteran was not being treated for hepatitis C at the time of 
the examination.  The veteran did not have palmar erythema, 
scleral icterus, jaundice or pedal edema.  The examiner did 
not appreciate any hepatosplenomegaly or distention.  There 
were no stigmata of chronic liver disease.  

The Board finds that the veteran is not entitled to an 
increased rating for his service-connected hepatitis C.  The 
medical evidence of record indicated that the veteran 
reported daily fatigue, nausea, diarrhea and some vomiting.  
There were no signs of hepatomegaly.  There has also been no 
evidence of symptoms severe enough to require bed rest and 
treatment by a physician.  The medical evidence also 
suggested that the veteran had experienced minor weight loss.  
The veteran's current symptomatology of hepatitis C does not 
warrant a rating increase because the symptomatology more 
closely approximates the criteria for a 40 percent rating 
under 38 C.F.R. § 4.114, Diagnostic Code 7354.  

Scars

The veteran contends that he is entitled to an increased 
evaluation for his service-connected scars, residual, rib 
biopsy.  

In an April 2005 VA Compensation and Pension Examination, the 
veteran reported that the scars on his right anterior chest 
get tender at times.  The veteran did not use cream or 
medication for the scars.  The examiner reported three scars 
on the veteran's right chest.  Two of the scars were painful 
at times.  One scar was 4 centimeters (cm) by 0.5 cm and was 
slightly pale.  The other scar was in a right angle, the 
horizontal component was 7 cm and the vertical component was 
9 cm.  The scar was 1 cm at its widest point.  The other scar 
was 2.8 cm long and 1 cm wide.  The examiner did not elicit 
any tenderness on palpation of any of the scars during the 
examination.  There was no adherence to underlying tissue.  
The skin texture was normal with the exception of a slightly 
atrophic portion noted on the 7 cm portion of the middle 
scar.  There was no instability of any of the scars.  There 
was no elevation or depression of the scars.  The scars 
appeared superficial in that there was no underlying soft 
tissue damage, no inflammation, edema, or keloid formation.  
There was no induration or inflexibility in the area of the 
scars.  There was no limitation of motion or function by the 
scars.  

In the June 2005 hearing, the veteran testified that all 
three scars were tender, but one was more tender than the 
others.  The veteran indicated that one of the scars was 
constantly painful and he experienced sharp pain. 

The veteran's scars are currently rated 10 percent disabling 
under 38 C.F.R. § 4.118, Diagnostic Code 7804, which is the 
highest evaluation allowed under that Diagnostic Code.  The 
Board will considered whether the veteran is entitled to 
separate ratings under other applicable diagnostic codes 
pertaining to scars under 38 C.F.R. § 4.118, Diagnostic Codes 
7801-7805.

Under Diagnostic Code 7801, a 10 percent evaluation is 
warranted when a scar, other than head, face, or neck, that 
is deep or cause limited motion and cover an area exceeding 6 
square inches (39 sq. cm.).  Note (2) defines a deep scar as 
one associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Diagnostic Code 7801.  The April 2005 VA examiner 
characterized the veteran's scar as superficial, not deep, 
explaining that the scar showed no adherence or underlying 
tissue damage.  The examiner further noted that the veteran 
demonstrated no limitation of motion due to his service-
connected scars.  Thus, the medical evidence does not show 
that the veteran's scar disability approximates the criteria 
necessary for a compensable evaluation under Diagnostic Code 
7801.  Id.

Under Diagnostic Code 7802, a 10 percent evaluation is 
prescribed when a scar, other than head, face, or neck, that 
is superficial and that does not cause limited motion covers 
an area of 144 square inches (929 sq. cm.) or greater.  38 
C.F.R. § 4.118, Diagnostic Code 7802.The veteran's scars 
cover a smaller area than what is required for a compensable 
evaluation under Diagnostic Code 7802.  Id. 

Under Diagnostic Code 7803, a 10 percent evaluation is 
required when a scar is superficial and unstable.  Note (1) 
defines an unstable scar as one where, for any reason, there 
is frequent loss of covering of skin over the scar.  38 
C.F.R. § 4.118, Diagnostic Code 7803 (2006).  The April 2005 
VA examiner noted that the veteran's scar was superficial and 
the skin texture was normal, with the exception of the 
slightly atrophic portion noted on the 7 cm portion of the 
middle scar.  There was no instability of any of the scars.  
He also noted that the scar showed no inflammation, edema, or 
keloid formation.  There was no elevation or depression of 
the scar.  Thus, the veteran's scars do not approximate the 
criteria for a compensable evaluation under Diagnostic Code 
7803.  Id.  

Scars evaluated under Diagnostic Code 7805 are rated on 
limitation of function of the part affected.  38 C.F.R. § 
4.118, Diagnostic Code 7805 (2006).  The April 2005 VA 
examiner noted that there was no induration or inflexibility 
in the area of the scars.  There was also no limitation of 
motion or function by the scars.  Thus, the veteran's scar 
disability does not approximate the criteria for a 
compensable evaluation under Diagnostic Code 7805.  Id.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the assignment of a rating in excess 
of 10 percent under 38 C.F.R. § 4.118, Diagnostic Codes 7801-
7805.  

TDIU

The veteran filed a claim for individual employability in 
September 2004.  The veteran is currently service-connected 
for hepatitis C, now rated as 40 percent disabling and scars, 
now rated as 10 percent disabling.  Service connection has 
not been established for any other disability.  

A TDIU may be assigned where the schedular rating is less 
than 100 percent when the disabled person is, in the judgment 
of the Board, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.  If there is only one such disability, this 
disability shall be ratable at 60 percent or more, and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  It is also the 
established policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled, even though they fail to meet the 
percentage standards set forth in paragraph (a) of § 4.16.  
38 C.F.R. § 4.16(b).  In determining whether a veteran is 
entitled to a total disability rating based upon individual 
unemployability, neither his nonservice-connected 
disabilities nor his advancing age may be considered.  38 
C.F.R. §§ 3.341(a), 4.19 (2006); Hersey v. Derwinski, 2 Vet. 
App. 91, 94-95 (1992).

In the June 2005 hearing, the veteran testified that he had 
been unable to work since January 2004.  The veteran 
indicated that he was attending school but had attendance 
problems because of his disabilities.  The veteran stated 
that because of his disabilities, he had missed three to 
three and a half weeks of class every three months.  The 
veteran also testified that he was unable to work or attend 
classes because of fatigue.  

The Board notes that the veteran does not meet the schedular 
criteria for a TDIU rating as set forth under 38 C.F.R. § 
4.16(a) because the veteran's combined rating for his 
service-connected disabilities is only 50 percent.  38 C.F.R. 
§ 4.25 (2006).

In addition, the medical evidence does not show that the 
veteran is unable to secure or follow a substantially gainful 
occupation due to his service-connected disabilities.  
Although the veteran has indicated that he tired easily, in 
the February 2006 VA examination, he revealed that he was not 
currently working, but was attending school.  In the April 
2005 VA examination, the examiner concluded that the 
veteran's symptoms of hepatitis C and his scars were not 
sufficiently severe that would render the veteran 
unemployable.  The veteran was attending school and was 
working until he hurt his back, which is not service-
connected.  The examiner opined that the veteran would be 
able to pursue sedentary or light occupations.  Additionally 
in September 2004 a VA examiner concluded that the veteran's 
service-connected disabilities do not preclude him from 
substantial gainful employment.  Thus, the Board finds that, 
based on the medical evidence of record, a TDIU is not 
warranted.  

Thus, the Board finds that the preponderance of the evidence 
is against the veteran's claim and the award of a total 
disability rating based on individual unemployability due to 
service-connected disabilities is not warranted.

Under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
veteran's claims and that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board further notes that to the extent that the veteran's 
service-connected disabilities affect his employment, such 
has been contemplated in the assignment of the current 
schedular evaluations.  The evidence does not reflect that 
the disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  In fact, the 
VA examiners specifically found that the veteran did not 
experience incapacitation episodes.  Furthermore, the VA 
examiners also found that the veteran was attending school, 
was not unemployable, would be able to pursue sedentary or 
light occupations, and was not precluded from substantial 
gainful employment.  Hence, referral to the RO for 
consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2006) is not warranted.


ORDER

Entitlement to an increased evaluation for service-connected 
hepatitis C, currently 40 percent disabling is denied.

Entitlement to an increased evaluation for service-connected 
tender scars, residual, rib biopsy, currently 10 percent 
disabling is denied. 

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


